Title: From John Adams to Louisa Catherine Johnson Adams, 11 June 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter
Quincy June 11th. 1819

I have received yours of the 3d.—I can only say if Susan will return to me with her Child and live in my complicated Family—she will be welcome to my heart—I will protect her at all hazards, as long as I live, and I will keep peace in my house, as long as I shall have the means, and the power—she must return to me, and there must not and shall not be family bickerings—
Your Children have given me hol’ydays—I long for Saturdays when I always hope to see them—I sit here with three Children of one Son—and Six of another Son. enjoying there exercises sports and amusements as much as they do—make yourself perfectly easy on that score my happiness is promoted by all this.—
Your employment in translating Plato has excited I know not what feelings in me—Curiosity astonishment, and excuse me, when I say risibility—you could not have hit upon a subject more to my taste—it must compel your Boys sooner or later to master Plato in his original Greek—they will find him or John Jacks Reauseau eloquence in perfection, fantastical in Substance—but strange to tell, and horrible to Contemplate—the Original Corrupter, but the means of his disciples of the Divine Christian Religion—
I rejoice to hear that the President intends to shorten his Visit Journey because I believe if he lengthens it—it will kill him—and I sincerely wish he may continue President another four years—after the expiration of this—and that Your Husband will continue to be his Secretary—for a more happy Combination is not to be expected—
I am my dear Child your affectionate Father
John Adams